Essentially the same facts and much the same questions of law exist in this case as in Buckelew v. City of New Brunswick,115 N.J.L. 112, wherein we adopted the opinion of the Supreme Court in affirming the judgment below. The determination below in the instant case was made upon the reasons there stated in the Buckelew case reported in 113 N.J.L. 338. We affirm the judgment below herein and consider that the reasoning of the Supreme Court in the Buckelew case will suffice with this brief addendum:
Appellant argues its case under two points. The first is that the trial court erred in denying the defendant's motion for nonsuit and directed verdict. Nothing need be added on that subject.
The second point in its first subdivision is that the trial court erred in certain portions of the charge. We consider that the selected portions, read in the light of the context and of the whole charge and taken in conjunction with the charge as an entirety, are free from harmful error. Lyon v. Fabricant,113 N.J.L. 62. The second subtitle of the second point is that the trial court erred in refusing to charge certain *Page 173 
requests. These grounds were not set up in the Supreme Court in accordance with the rules and, properly, were not considered by that court — as will clearly appear from the opinion in the Buckelew case.
For affirmance — THE CHANCELLOR, LLOYD, CASE, DONGES, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 10.
For reversal — HEHER, J. 1.